UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 Tikcro Technologies Ltd. (Name of Issuer) Ordinary Shares, no par value (Title of Class of Securities) M8790M 11 2 (CUSIP Number) Aviv Boim c/o Tikcro Technologies Ltd. 7 Sapir Street, 5th floor, Ness Ziona 7403630, Israel +972-8-996-9800 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) January 25, 2016 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box [x] * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. Theinformationrequiredon theremainderof thiscoverpage shall not be deemed to be"filed"for thepurposeof Section 18 of theSecuritiesExchangeAct of 1934 (the "Act") orotherwise subjectto theliabilitiesof thatsection of the Act but shall be subject to all otherprovisionsof the Act(however,see the Notes). 13D CUSIP No.M8790M 11 2 1 NAMES OF REPORTING PER­SONS S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Aviv Boim 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) ¨ 3 SEC Use Only 4
